WANAMAKER, J.
1. Before evidence may be offered impeaching one’s general reputation for truth and veracity in the community in which he lives, the impeaching witness must show on preliminary examination either that he has for some time lived in that community or done business in that community, or some other relation to that community that would qualify him to speak as to the community’s general opinion touching the reputation of the party sought to be impeached. The preliminary qualifications of the impeaching witness must be such as to advise the court and the jury that he has the means of knowing such general reputation of the witness sought to be impeached in the -community in which the witness lives.
2. Evidence as to such general impeachment must relate to the time at which such witness testified, or reasonably near thereto.
3.. Evidence relating to special impeachment tending to contradict some statement made by a witness in a cause on trial is not competent until the foundation is first laid by inquiring of the witness sought to be impeached as to whether or not, at some time and at some place, and to some person or persons, as definitely fixed or named as may be, he did not make some particular contradictory statement, advising the witness, at least in substance, what such statement was. . . " - '
4. A female child under sixtéen years of age is made by statute incapable of consent to any sexual-relation.
5. The language, “An alibi is a defense that is easily proven, and ha.rd.to .disprove,” is not a correct, statement of. the la^, ‘find is' disapproved.
Judgment affirmed.
Marshall, C. JJ Day and Allen, JJ., concur.